Citation Nr: 1606785	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-33 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from May 13, 2009 to December 5, 2012.

2.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) after December 5, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.  Lech, Associate Counsel



INTRODUCTION

The Veteran has active service from July 1964 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The case has been previously before the Board in March 2015 and November 2015, when it was remanded for additional development. 


FINDING OF FACT

The Veteran's PTSD manifests by occupational and social impairment with deficiencies in most areas due to symptoms such as nearly-constant depression, anger, substance abuse, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for the Veteran's PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD has been evaluated as 50 percent disabling from May 13, 2009 to December 5, 2012 and as 70 percent disabling after December 5, 2012 under Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

Under the General Rating Formula, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R.  § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R.  § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Veteran underwent a PTSD VA examination in October 2010.  The examiner noted that the Veteran was hospitalized for PTSD about 20 years ago, for about two weeks.  At the time of the examination, the Veteran took part in group therapy and took medications for his PTSD.  The Veteran reported having daily nightmares, avoided speaking about his experiences in Vietnam, and had a high level of survivor's guilt.  The Veteran cried as he reported his experiences to the examiner.  the Veteran related that he was in his fifth marriage, did not have any contact with his two children, and had no friends.  The Veteran reported being depressed and having quit drinking about three months prior.  Upon examination, the examiner noted that the Veteran had no suicidal or homicidal ideation, was depressed, got anxious around others, avoided stores, had flashbacks and anger issues.  The Veteran's GAF was 50.

The Veteran underwent another VA examination in April 2013.   The examiner noted that the Veteran had occupational and social impairment in deficiencies in most areas.  The Veteran reported being separated from his fifth wife, having a good relationship with his adopted son, but not his two other children, and not having ever seen his grandchildren.  The Veteran related that he received both individual and group therapy, and took medication for PTSD.  He reported drinking alcohol, but having decreased the intake.  The examiner related that the Veteran experienced depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, inability to establish and maintain effective relationships, and neglect of personal appearance and hygiene.  The Veteran's GAF was 50.      

The Veteran underwent another VA examination on September 2013.  The examiner noted that the Veteran had interpersonal relationship difficulties, was living alone, experienced marital discord, and had inadequate social support.  The Veteran's GAF was 45, indicative of serious impairment in social and occupational functioning.  The Veteran was highly agitated, had frequent bouts of tearfulness, had impaired concentrations, wandering thoughts, and disengagement.  The examiner noted that the Veteran attended group and individual therapy, and took medications for his PTSD.  The Veteran reported that he stopped drinking alcohol about two months prior in an attempt to "save his marriage."  The examiner opined that the Veteran experienced occupational and social impairment with deficiencies in most areas.  The examiner related that the Veteran experienced depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, short and long term memory impairment, flattened affect, disturbances of motivation and mood, inability to establish and maintain effective relationships, and difficulty in adapting to stressful circumstances, including work. 

A review of the Veteran's post-service VA treatment records shows that his symptoms were commensurate with those reported in the VA examinations, with particular emphasis on depression, anxiety, and anger management.  The records reflect "serious" symptoms, which are also reflected by the VA examinations. 

Statements from the Veteran attest that the Veteran prefers to isolate in his home, does not socialize with others, is unable to hold a job, cries frequently, has a "hot temper" and drink alcohol excessively.  

Based on the record, the Board finds that an evaluation of 70 percent for the entire period on appeal is warranted at this time.  As discussed above, the Veteran has several symptoms that more closely approximate a 70 percent evaluation including, in particular, near-continuous depression, impaired impulse control (anger), and neglect of personal appearance and hygiene.  Other symptoms, including anxiety, mild memory loss, difficulty in adapting to stressful circumstances including work, and inability to establish and maintain effective relationships leads to an overall disability picture that warrants a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The examinations reports simply confirm the Veteran's statements regarding the nature and extent of this problem. 

The Board has considered a higher evaluation of 100 percent disabling, but there is no evidence in the Veteran's medical records of any symptoms that would warrant a schedular maximum evaluation of 100 percent disabling.  The Veteran does not experience total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Simply put, the Veteran's symptoms more closely approximate a 70 percent disability evaluation.  Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The Veteran's own statements would provide evidence against this finding.  

In this regard, it is important for the Veteran to understand that not all evidence in this case supports the 70 percent rating, let alone a 100 percent rating for this problem.  The 70 percent rating assigned herein acknowledges significant problems.  If the Veteran had not had multiple problems associated with his psychiatric disability, there would be no basis for a compensable evaluation, let alone a 70 percent evaluation for the psychiatric disability, which is not always supported by the medical evidence cited above, for reasons cited above.  If the Veteran did not have the problems he has cited, there would be no basis for the Board's increase of this claim to 70 percent for the first period on appeal (May 13, 2009 to December 5, 2012).  A 70 percent disability evaluation is a highly significant disability evaluation, indicating, very generally, a 70 percent reduction in the Veteran's ability to function.  The Board hereby finds that the Veteran is entitled to a 70 percent evaluation for the entire period on appeal, as his symptoms appear to have been consistently serious throughout the years.       

Additionally, the Board has considered with the Veteran is entitled to an evaluation in excess of 70 percent for PTSD on an extraschedular basis.  However, as noted, the overall disability picture does not include symptoms which are not encompassed by the schedular criteria for PTSD.  Thun v. Peake, 22 Vet. App. 111, 115-16   (2008).   No referral to the AOJ for consideration of an extraschedular rating in excess of 70 percent for PTSD with depression is required.  38 C.F.R. § 3.321(b)(1) (2015).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran already receives TDIU, effective December 12, 2012.  As such, the issue of TDIU is not before the Board. 

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations for his claim.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an evaluation of 70 percent for PTSD, but no higher, for the period from May 13, 2009 to December 5, 2012 is granted.

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) after December 5, 2012 is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


